Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765 .


Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,23,24,26,27,28,29,30,33,34,36,37,39,40,41,42,44,45,48, and 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20030176622 abstract, pages 1-5 and claim 3.

With regard to claim 14 directed to a poly(propylene carbonate) (“PPC”) polymer composition comprising a plurality of poly(propylene carbonate) polymer chains, where the poly(propylene carbonate) chains contain isopropylene moieties separating each carbonate linkage, characterized in that a percentage of intrapolymer adjacent isopropylene moieties are arranged in a head-to-tail enchainment, and a percentage of secondary OH end groups is less than a percentage of intrapolymer carbonate units arranged in a head-to-tail enchainment.

US Pub 20030176622 discloses a polycarbonate diol having diol monomer units and carbonate monomer units, wherein the amount of at least one diol monomer unit selected from the group consisting of a 1, 5-pentanediol unit and a 1,6-hexanediol unit is from 50 to 100% by mole, based on the total molar amount of the diol monomer units, and wherein the ratio of primary hydroxyl groups in all terminal groups of the polycarbonate diol is in a specific range. Also disclosed is a thermoplastic polyurethane obtained by copolymerizing the above-mentioned polycarbonate diol and a polyisocyanate.
With regard to the use of isopropylene moieties, paragraph [0083]  discloses that “in the polyurethane-forming reaction, a compound having only one active hydrogen atom which is capable of reacting with an isocyanate group, for example, a monohydric alcohol, such as ethyl alcohol or propyl alcohol [which would include isopropylene] and a secondary amine, such as diethylamine or di-n-propylamine, may be used as a reaction terminator.”
	In paragraph [0008] the reference discloses that polycarbonate diol is produced by effecting a trans-esterification reaction between a diol monomer having two primary hydroxyl groups and an organic carbonate compound, such as ethylene carbonate, dimethyl carbonate, diethyl carbonate or diphenyl carbonate, in the presence or absence of a transesterification catalyst. 
		Although the reference does not disclose a propylene carbonate composition, the reference does disclose the use of an ethylene carbonate to produce the composition and subsequent copolymer. 
Note further, in paragraph [0042] the reference discloses that, it is preferred that the primary terminal OH ratio is as high as possible, because the polymerization activity of the polycarbonate diol is increased in accordance with an increase in the primary terminal OH ratio of the polycarbonate diol. For infinitely increasing the primary terminal OH ratio of the polycarbonate diol, it is necessary to infinitely increase the purity of 1,5-pentanediol and/or 1,6-hexanediol, so that too large an amount of labor will be necessary for the purification. However, the excellent effects of the present invention can be obtained as long as the primary terminal OH ratio of the polycarbonate diol is not lower than the lower limit of the above-mentioned range. Therefore, there is no necessity for increasing the primary terminal OH ratio to a level infinitely higher than the lower limit of the above-mentioned range required in the present invention.
Thus, since applicants’ have not specified a particular structure for the PPC polymer and since the method of increasing the ratio of primary hydroxy end groups is taught. It is reasonable to conclude that the ratio of primary to that of secondary end groups is also increased since the secondary end groups would be less reactive due to hindrance. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular reactants as claimed and well known in the art, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). One would have been motivated to employ particular reactants to make the PPC polymer composition since, generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Moreover although the particular poly(propylene carbonate polymer structure may not be disclosed in the reference, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  



With regard to claim 23 which is directed to a method for increasing the ratio of primary to secondary OH end groups of a poly(propylene carbonate) (“PPC”) polymer composition, the method comprising the step of contacting a starting PPC polymer composition with an isomerization catalyst to provide a
modified PPC polymer composition wherein the modified PPC polymer composition has a higher ratio of primary to secondary OH end groups than the starting PPC polymer composition.



In addition to the discussion above, given the method of the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the primary to secondary hydroxy end groups of a PPC polymer in view of the teaching method of increasing the primary end groups of an ethylene carbonate since the reaction mechanism would be comparable. One would be motivated to use heat for the process since the reference teaches that such heat increase the primary terminal Oh ratio of the polycarbonate diol and thus increasing the rate of reaction of a subsequently further copolymerization reaction. See paragraph [0003].  


In paragraph [0043] the primary terminal OH ratio referred to in the present invention is defined as the weight percentage of diol monomers having primary hydroxyl groups at both terminals thereof, based on the total weight of the alcohols, inclusive of diol monomers, wherein the alcohols, inclusive of diol monomers, are derived from the terminal diol segments of the polycarbonate diol and contained in a fraction obtained by heating the polycarbonate diol at a temperature of from 160 to 200.degree. C. under a pressure of 0.4 kPa or less while stirring.
As an example, paragraph [0044] discloses specifically, a polycarbonate diol (in an amount of from 70 g to 100 g) is heated at a temperature of from 160 to 200.degree. C. under a pressure of 0.4 kPa or less while stirring to thereby obtain a fraction in an amount which is approximately 1 to 2% by weight of the polycarbonate diol.

With regard to claims 24 and 26, wherein the isomerization catalyst is a Lewis or Bronsted Acid, or a Lewis or Bronsted Base:

In paragraph [0073] the reference discloses that "[a]mong the conventional, transesterification catalysts, an alkali metal alcoholate is preferred because it can be obtained at a low cost and can be easily removed from the reaction products". An alkali metal alcoholate can be removed, for example, by a reaction thereof with  carbon dioxide or by simple washing with hydroxycarboxylic acids, such as 5-hydroxyvaleric acid; Note also paragraph [0054]  hydrogenating glutaric  acid and/or an ester of glutaric acid; succinic acid and adipic acid, nitric acid which are Lewis and Bronsted acid and bases. 


With regard to claims 27, 28, 33, and 34,  wherein the isomerization catalyst is ….. phosphoric acid, pyrophosphoric acid, triphosphoric acid, an alkyl derivative of phosphoric acid, pyrophosphoric acid, triphosphoric


In addition to the discussion in claims 24 and 26, note, although not isomerization catalyst, paragraph [0085] discloses that some examples of antioxidants (heat stabilizers) which are present in the reaction and thus may perform as isomerization catalyst, the paragraph includes aliphatic, aromatic or alkyl-substituted aromatic esters of phosphoric acid or phosphorous acid; hypo-phosphinic acid derivatives; phosphorus-containing compounds, such as phenylphosphonic acid, phenylphosphinic acid, diphenylphosphonic acid, polyphosphonate, dialkylpentaerythritol diphosphite and a dialkylbisphenol A diphosphite etc.

With regard to claims 29, 30, 41-42, although the particular catalyst is not disclosed as boron containing Lewis acid, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claims 37, 39-40, note paragraph [0091].
    

With regard to claim 44, in addition to the discussion above, given the method of the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the primary to secondary hydroxy end groups of a PPC polymer by heating PPC polymer in view of the teaching method of increasing the primary end groups of an ethylene carbonate since the reaction mechanism would be comparable. One would be motivated to use heat for the process since the reference teaches that such heat increase the primary terminal OH ratio of the polycarbonate diol and thus increasing the rate of reaction of a subsequently further copolymerization reaction. See paragraph [0003].  

With regard to claims 36, 45, 48 and 50, note In addition to the discussion in claim 4 above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
  In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14,23,24,26,27,28,29,30,33,34,36,37,39,40,41,42,44,45,48, and 50, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.11230625.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention. Although the conflicting claims are not identical, they are not patentably distinct from each other because the related application contains dependent claims which, when read as a whole, contain the same subject as claim 1 of the present application, respectively and thus would have been obvious over the claimed invention.
It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 

Lastly, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process.

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”




Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765